Citation Nr: 1503070	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-25 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE


Whether recoupment of the Veteran's readjustment pay in the amount of $12,030.00 was proper.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to November 1974.

This appeal before the Board of Veterans' Appeals (Board) stems from a December 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which determined that $12,030 in service separation/readjustment pay must be recouped from the Veteran's VA compensation benefits.


FINDINGS OF FACT

1.  In November 1974, the Veteran received readjustment/separation pay in the amount of $12,030.00, as indicated on the DD Form 214, under the former 10 U.S.C. § 687.

2.  The Veteran has been in receipt of VA compensation benefits for service-connected disabilities since October 15, 2007.

3.  Entitlement to disability compensation was established after September 15, 1981.


CONCLUSION OF LAW

The recoupment of separation pay by withholding disability compensation benefits in the amount of $12,030.00 was proper.  10 U.S.C.A. § 1174 (West 2014); 38 C.F.R. § 3.700 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because this appeal does not arise from a claim for VA benefits, and its outcome is determined by applicable law rather than disputed facts, the notice and assistance provisions under the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004); see also 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Service connection was established in December 2009 for hearing loss and tinnitus, effective October 15, 2007.  Prior to that time, the Veteran was not in receipt of disability benefits.  In December 2009, the RO informed him that the award of benefits was subject to recoupment of readjustment pay in the amount of $12,030.00.

The Veteran asserts that his readjustment pay should not have been subject to recoupment through withholding of his VA compensation.  Rather, he asserts that VA should not recoup his readjustment/separation pay as it was for time served and not for any kind of disability.  He also stated that he paid taxes on the funds he received in 1974, which means that he is now being required to pay the taxes again.  Further, he questioned whether his readjustment pay was authorized under the former 10 U.S.C. § 687 or the former 10 U.S.C. § 3814(a), and stated that any ambiguity in this regard would exempt him from recoupment.  Finally, the Veteran submitted a CRS Report for Congress:  Concurrent Receipt: Background and Issues for Congress dated on May 21, 2009.  Referencing 38 C.F.R. § 3.700, he stated that the readjustment pay he received in 1974 was not received concurrently with his VA compensation awarded in October 2007 and therefore it should not be recouped.



The Veteran's DD-214 shows that he was awarded readjustment pay in the amount of $12,030.00 upon his separation from service.  Readjustment pay under former 10 U.S.C. § 687 was paid to reserve officers who were involuntarily released after completing at least five years of active service but did not qualify for retirement.  Readjustment pay under the former 10 U.S.C. § 3814 was paid to regular commissioned officers who had less than three years of continuous service as a commissioned officer, provided that such officer not be dismissed because of his marriage, unless the marriage occurred within one year after the date of his original appointment.  The authority for making these payments was repealed effective September 15, 1981.  As noted above, the Veteran served on active duty from July 1969 to November 1974, so for more than 5 years.  Therefore, he was awarded readjustment pay under former 10 U.S.C. § 687.

The recoupment of a Veteran's separation pay upon involuntary discharge or release from active duty from his VA disability compensation is required by 10 U.S.C.A. § 1174(h)(2), which states that a member who has received separation pay under this section, or severance pay or readjustment pay under any other provision of law, based on service in the armed forces shall not be deprived, by reason of his receipt of such separation pay, severance pay, or readjustment pay, of any disability compensation to which he or she is entitled under the laws administered by VA, but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received.

Lump sum readjustment payments authorized under former 10 U.S.C. § 687 are subject to recoupment of an amount equal to 75 percent of the readjustment payment received.  38 C.F.R. § 3.700(a)(2)(i).  Readjustment pay authorized under former 10 U.S.C. § 3814(a), however, is not subject to recoupment from compensation payments.  38 C.F.R. § 3.700(a)(2)(ii).  Where entitlement to disability compensation was established on or after September 15, 1981, a veteran who has received a lump-sum readjustment payment may receive disability compensation for disability incurred in or aggravated by service prior to the date of receipt of the lump-sum readjustment payment, subject to recoupment of the readjustment payment.  Where payment of readjustment pay was made on or before September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of readjustment pay.  Where payment of readjustment pay was made after September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of readjustment pay less the amount of Federal income tax withheld from such pay.  38 C.F.R. § 3.700(a)(2)(iii).  

The Veteran does not maintain that he filed a claim for VA disability benefits prior to September 15, 1981, or that an award of disability benefits otherwise should have been made effective prior to that date.  Entitlement to VA disability compensation was established after September 15, 1981 (i.e., effective October 15, 2007).  Therefore, recoupment of the entire amount of readjustment pay is required.  

The Veteran states that he did not receive his recoupment pay "concurrently" with his VA disability compensation and that, therefore, there should be no recoupment.  However, there is a statutorily-mandated offset of benefits under 38 U.S.C.A. § 1174(h)( 2).  The Board is bound by the laws enacted by Congress, the regulations of the Department, the instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department.  38 U.S.C.A. § 7104(c) (West 2014).

The Board observes that Pub. L. 104-201§ 653 amended 10 U.S.C. § 1174 so that the law currently subtracts from the amount to be recouped the amount of federal income tax to be withheld from readjustment pay.  By its own terms, that amendment is effective as of October 1, 1996 and applies to payments of readjustment pay made after September 30, 1996.  Because the readjustment pay in question in this case was paid prior to that date, that provision is inapplicable to this case.

Accordingly, the Veteran's challenge of the recoupment must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the law, rather than the facts, is dispositive of the outcome of this appeal, the benefit-of-the-

doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).

ORDER

Recoupment of readjustment pay was proper and the appeal is denied.


_________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


